UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 97-40827
                                   Summary Calendar



NANCY F. GORDON,
                                                                       Plaintiff-Appellant,

                                          versus

TRANE COMPANY, a Division of
American Standard, Incorporated,
                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                           For the Eastern District of Texas
                                    (6:96-CV-62)

                                    January 30, 1998
Before POLITZ, Chief Judge, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Nancy F. Gordon appeals the denial of her motion for award of attorney’s

fees and costs. For the reasons assigned, we affirm.




   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       Background

         On January 22, 1996, Gordon filed suit against Trane Company, alleging

violations of the Americans with Disabilities Act. Gordon sought damages of

$195,249 for past and future lost earnings, damages for mental anguish,

compensatory and punitive damages, reinstatement, an injunction, and fees and

costs. On March 24, 1997, Trane submitted an Offer of Judgment in the amount

of $750.00, which Gordon accepted. Thereafter, Gordon filed a motion for

attorney’s fees and costs under 42 U.S.C. § 1988 seeking $14,867.46 in fees and

expenses. Trane opposed the award of any fees or costs as contrary to the

settlement agreement. The district court found that although Gordon was a

prevailing party and entitled to fees and costs under the offer of judgment, the

settlement was de minimis compared to the damages and injunctive relief sought.

Accordingly, the court determined that an award of fees and costs was not justified

under the circumstances and denied Gordon’s motion. Gordon timely appealed.

                                         Analysis

         We review the district court’s assessment of costs and award of attorney’s

fees for abuse of discretion; the conclusions of law underlying a denial of attorney’s

fees and costs are reviewed de novo.1 When assessing a reasonable fee in a case

   1
       Riley v. City of Jackson, 99 F.3d 757 (5th Cir. 1996).
                                             2
seeking the recovery of monetary damages, the district court is obliged to compare

the amount of damages sought with the amount recovered.2 After considering the

amount and nature of damages recovered, “the court may lawfully award low fees

or no fees without reciting the 12 factors bearing on reasonableness or multiplying

the number of hours reasonably expended by a reasonable hourly rate.”3 A district

court may, with justification, decline to award costs to a prevailing party. 4

         After reviewing the record, briefs, and applicable law, we find no error of

law in the trial court’s ruling. We further conclude that there was no abuse of

discretion therein. Gordon sought significant money damages as well as injunctive

relief, but settled for $750.00, achieving only what must be termed a “technical

victory” in that the ultimate goals of the litigation were not obtained.5 Given the

deferential standard of appellate review and finding none of Gordon’s arguments

to be persuasive, we conclude that the district court did not abuse its discretion.

         The judgment appealed is AFFIRMED.




   2
       Farrar v. Hobby, 506 U.S. 103 (1992).
   3
       Id. (internal citations omitted).
   4
       Fed.R.Civ.P. 54(d); Walters v. Roadway Express, Inc., 557 F.2d 521 (5th Cir. 1977).
   5
       Riley, 99 F.3d 757, citing Farrar, 506 U.S. 103.
                                             3